Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

In reply to the Non-Final Office Action mailed on 5/20/2022, the Applicant has filed a response on 8/22/2022 amending claims 1,11-12 and 15-16. Claim 10 has been cancelled. Claims 17-18 have been added. Claims 1-9 and 11-18 are pending in this application.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 2009/0244490).

Regarding claim 1, Nakamura discloses a projecting apparatus (see PJ mobile phone 11 in Figs. 2A-3; para[0008]-para[0009]; para[0014]; para[0024]; para[0054]) comprising:
a projector that emits projection light (see projector 1 in Fig. 1, projector 20 in Figs. 2A-2B and projector 41 in Fig. 6; para[0008]-para[0009]; para[0020]; para[0027]; para[0059]);
a processor that controls an operation of the projector (see 31 together with 35 in Fig. 3; para[0035]); and
a user operation receiver that receives an input operation (see in Figs.  key group 18, including projection key 18e in Figs. 2A and 3; para[0026]; para[0033]-para[0034]), and
an illuminance sensor (see infrared sensor 22 in Figs. 2B-3);
wherein in receipt of the input operation concerning startup of the projecting apparatus, the processor assesses a state of the projecting apparatus and determines whether a lighting action of the projection light from the projector is valid based on an assessment result of the state of the projecting apparatus (para[0007]-para[0010]; para[0033]-para[0034]; para[0040]-para[0041]; para[0044]-para[0056]; see in Figs. 4-5, upon receiving a projection signal from projection key 18e in step 1, “measuring an acceleration applied to the mobile projector apparatus, detecting whether or not the mobile projector apparatus is in an unused state, and reducing an output of the light source based on a measurement result of the acceleration and a detection result of the unused state”; by this, it is determined whether the output of the light source is actually desired (valid), or not desired (not valid), and the output of the light source is controlled accordingly (see steps 7-9, and 10 (in Fig. 4) or 21 (in Fig. 5)), and 
wherein the processor assesses the state concerning an illuminance based on a measurement of the illuminance sensor and determines that the lighting action is not valid in response to assessment that the state does not satisfies a requirement (para[0007]-para[0010]; para[0027]; para[0029]; para[0035]; para[0037]; para[0039]; para[0046]-para[0056]; see in Fig. 2B “Infrared sensor 22 is disposed on an identical plane on which projecting unit 20 is disposed, to measure a distance from PJ mobile phone 11 to an object by emitting an infrared ray, receiving the infrared ray reflected by the object”; “control unit 31 measures a distance from PJ mobile phone 11 to an object based on a detection output of infrared sensor 22, and determines whether or not the distance is not less than the threshold value of the distance indicating that PJ mobile phone 11 is being carried in an unused state (step 9)”; “infrared sensor 22 constitutes the usage state detecting unit” to determine whether the output of the light source is actually desired (valid), or not desired (not valid) (see steps 7-9, in Figs. 4-5), based on positional relation between PJ mobile phone 11 and a surrounding object, determined based on a detection output of infrared sensor 22; accordingly, “If the distance is within the threshold value (YES in  step 9)”, it is determined that the lighting action is not valid and “control unit 31 causes optical modulation unit 33 to stop the projection of the picture from projecting unit 34 (step 10)” (see also step 21 in Fig. 5 where light source output is reduced)).


Regarding claim 2, Nakamura discloses all the claim limitations as applied above (see claim 1). In addition, Nakamura discloses in response to a determination that the lighting action is not valid based on the assessment result, the processor reduces a light intensity of the projection light from the projector (para[0007]-para[0010]; para[0040]-para[0041]; para[0044]-para[0056]; see in Figs. 4-5, “measuring an acceleration applied to the mobile projector apparatus, detecting whether or not the mobile projector apparatus is in an unused state, and reducing an output of the light source based on a measurement result of the acceleration and a detection result of the unused state”; “If control unit 31 determines that an acceleration is applied to PJ mobile phone 11 (YES in step 8), control unit 31 measures a distance from PJ mobile phone 11 to an object based on a detection output of infrared sensor 22, and determines whether or not the distance is not less than the threshold value of the distance indicating that PJ mobile phone 11 is being carried in an unused state (step 9)”; “If the distance is within the threshold value (YES in step 9), control unit 31 causes optical modulation unit 33 to stop the projection of the picture from projecting unit 34 (step 10)”, as shown in Fig. 4; see also in Fig. 5 that “When control unit 31 determines that PJ mobile phone 11 is being carried in an unused state based on a detection output of infrared sensor 22 measuring a distance from PJ mobile phone 11 to an object (step 9), processing unit 35 transmits a light source output reducing signal to control unit 31”, and “Control unit 31 provides optical modulation unit 33 with an instruction to reduce an output of LED lamp 2 in response to the light source output reducing signal… (step 21)”; by this, when it is determined that the output of the light source is not desired (not valid), the output of the light source is reduced (see steps 7-9, and 10 (in Fig. 4) or 21 (in Fig. 5)).

Regarding claim 3, Nakamura discloses all the claim limitations as applied above (see claim 2). In addition, Nakamura discloses wherein the processor stops emission of the projection light from the projector when reducing the light intensity of the projection light (para[0007]-para[0008]; para[0010]; para[0040]-para[0041]; para[0044]-para[0050]; see in Fig. 4, “measuring an acceleration applied to the mobile projector apparatus, detecting whether or not the mobile projector apparatus is in an unused state, and reducing an output of the light source based on a measurement result of the acceleration and a detection result of the unused state”; “If control unit 31 determines that an acceleration is applied to PJ mobile phone 11 (YES in step 8), control unit 31 measures a distance from PJ mobile phone 11 to an object based on a detection output of infrared sensor 22, and determines whether or not the distance is not less than the threshold value of the distance indicating that PJ mobile phone 11 is being carried in an unused state (step 9)”; “If the distance is within the threshold value (YES in step 9), control unit 31 causes optical modulation unit 33 to stop the projection of the picture from projecting unit 34 (step 10)”, as shown in Fig. 4; by this, when it is determined that the output of the light source is not desired (not valid), the output of the light source is stopped (see steps 7-9, and 10 (in Fig. 4)).

Regarding claim 4, Nakamura discloses all the claim limitations as applied above (see claim 1). In addition, Nakamura discloses a battery (para[0007]-para[0010]; para[0028]; para[0048]; built-in battery 24 in Fig. 2B); and a power supply circuit that supplies power selectively from an external power source or the battery (para[0007]-para[0010]; para[0028]; para[0048]; “built-in battery 24… supplies electric power to electronic components in PJ mobile phone 11 when electric power cannot be supplied by wire from a fixed power supply”; see the claimed power supply circuit comprising a wire or the battery 24 for selectively supplying electric power), wherein the processor determines whether the lighting action is valid based on the assessment result when the power is supplied from the battery (para[0007]-para[0010]; para[0040]-para[0041]; para[0044]-para[0056]; see Figs. 3-5; see that it is determined whether the output of the light source is actually desired (valid), or not desired (not valid), and the output of the light source is controlled accordingly (see steps 7-9, and 10 (in Fig. 4) or 21 (in Fig. 5), when “a battery [is] supplying electric power to the light source”, “to prevent a battery from being wasted by unintentional illumination of a light source”).

Regarding claim 5, Nakamura discloses all the claim limitations as applied above (see claim 1). In addition, Nakamura discloses an acceleration sensor (see acceleration sensor 25 in Fig. 3), wherein the processor assesses the state based on a motion state according to a measurement of the acceleration sensor and determines whether the lighting action is valid based on the assessment result of the motion state (para[0007]-para[0010]; para[0030]-para[0031]; para[0035]-para[0038]; para[0045]-para[0047]; para[0051]-para[0056]; “control unit 31 determines whether or not an acceleration is applied to PJ mobile phone 11 based on the detection result of acceleration sensor 25 (step 8)”; “If control unit 31 determines in step 8 that no acceleration is applied to PJ mobile phone 11 (NO in step 8), control unit 31 returns the process to step 8 again” (lighting action is valid); “If control unit 31 determines that an acceleration is applied to PJ mobile phone 11 (YES in step 8), control unit 31 measures a distance from PJ mobile phone 11 to an object based on a detection output of infrared sensor 22, and determines whether or not the distance is not less than the threshold value of the distance indicating that PJ mobile phone 11 is being carried in an unused state (step 9)”; “If the distance is within the threshold value (YES in step 9), control unit 31 causes optical modulation unit 33 to stop the projection of the picture from projecting unit 34 (step 10)” (lighting action is not valid; see also step 21 in Fig. 5 where light source output is reduced); by this, it is determined whether the output of the light source is actually desired (valid), or not desired (not valid) (see steps 7-9, in Figs. 4-5), based on a motion state of PJ mobile phone 11 according to a measurement of the acceleration sensor 25, and the output of the light source is controlled accordingly).

Regarding claim 6, Nakamura discloses all the claim limitations as applied above (see claim 1). In addition, Nakamura discloses an object detector that detects a surrounding object (see infrared sensor 22 in Figs. 2B-3), wherein the processor assesses the state concerning positional relation between the projecting apparatus and the surrounding object based on a detection result of the object detector and determines whether the lighting action is valid based on an assessment result of the state concerning the positional relation (para[0007]-para[0010]; para[0027]; para[0029]; para[0035]; para[0037]; para[0039]; para[0046]; para[0049]-para[0056]; “control unit 31 measures a distance from PJ mobile phone 11 to an object based on a detection output of infrared sensor 22, and determines whether or not the distance is not less than the threshold value of the distance indicating that PJ mobile phone 11 is being carried in an unused state (step 9)”; “infrared sensor 22 constitutes the usage state detecting unit” to determine whether the output of the light source is actually desired (valid), or not desired (not valid) (see steps 7-9, in Figs. 4-5), based on positional relation between PJ mobile phone 11 and a surrounding object, and the output of the light source is controlled accordingly ).

Regarding claim 7, Nakamura discloses all the claim limitations as applied above (see claim 5). In addition, Nakamura discloses an object detector that detects a surrounding object (see infrared sensor 22 in Figs. 2B-3), wherein the processor assesses the state concerning positional relation between the projecting apparatus and the surrounding object based on a detection result of the object detector, and, in response to detection of an object in a direction besides in a direction of an installation plane on which the projecting apparatus is placed, determines that the lighting action is not valid (para[0007]-para[0010]; para[0027]; para[0029]; para[0035]; para[0037]; para[0039]; para[0046]-para[0056]; “control unit 31 measures a distance from PJ mobile phone 11 to an object based on a detection output of infrared sensor 22, and determines whether or not the distance is not less than the threshold value of the distance indicating that PJ mobile phone 11 is being carried in an unused state (step 9)”; “infrared sensor 22 constitutes the usage state detecting unit” to determine whether the output of the light source is actually desired (valid), or not desired (not valid) (see steps 7-9, in Figs. 4-5), based on positional relation between PJ mobile phone 11 and a surrounding object; see that, as shown in Fig. 2B, “Infrared sensor 22 is disposed on an identical plane on which projecting unit 20 is disposed”, and thus, detection of an object is performed in a direction besides in a direction of an installation plane, taking the position of PJ mobile phone 11 in Fig. 2A-2B as an installation position, and an installation plane as a horizontal/parallel plane with respect to a bottom surface of PJ mobile phone 11 in Figs. 2A-2B; accordingly, “If the distance is within the threshold value (YES in  step 9)”, it is determined that the lighting action is not valid and “control unit 31 causes optical modulation unit 33 to stop the projection of the picture from projecting unit 34 (step 10)” (see also step 21 in Fig. 5 where light source output is reduced)), the installation plane being specified by the measurement of the acceleration sensor (it is clear that since acceleration sensor detects movement of the PJ mobile phone 11, it detects changes in its position, and thus, constantly specifies the installation plane with respect to the bottom surface of PJ mobile phone 11 during measurements, based on the broadest reasonable interpretation of the claimed limitations).

Regarding claim 8, Nakamura discloses all the claim limitations as applied above (see claim 6). In addition, Nakamura discloses wherein an object in an emission direction of the projection light is detectable by the object detector (para[0027]; see in Fig. 2B that since “Infrared sensor 22 is disposed on an identical plane on which projecting unit 20 is disposed”, it detects objects in an emission direction of the projection light of the projection unit 20), wherein in response to detection of the surrounding object around the emission direction, the processor determines that the lighting action is not valid (para[0007]-para[0010]; para[0027]; para[0029]; para[0035]; para[0037]; para[0039]; para[0046]-para[0056]; “control unit 31 measures a distance from PJ mobile phone 11 to an object based on a detection output of infrared sensor 22, and determines whether or not the distance is not less than the threshold value of the distance indicating that PJ mobile phone 11 is being carried in an unused state (step 9)”; “infrared sensor 22 constitutes the usage state detecting unit” to determine whether the output of the light source is actually desired (valid), or not desired (not valid) (see steps 7-9, in Figs. 4-5), based on detection of the surrounding object around the emission direction since “Infrared sensor 22 is disposed on an identical plane on which projecting unit 20 is disposed”; accordingly, “If the distance is within the threshold value (YES in  step 9)”, it is determined that the lighting action is not valid and “control unit 31 causes optical modulation unit 33 to stop the projection of the picture from projecting unit 34 (step 10)” (see also step 21 in Fig. 5 where light source output is reduced)).

Regarding claim 9, Nakamura discloses all the claim limitations as applied above (see claim 7). In addition, Nakamura discloses an object in an emission direction of the projection light is detectable by the object detector (para[0027]; see in Fig. 2B that since “Infrared sensor 22 is disposed on an identical plane on which projecting unit 20 is disposed”, it detects objects in an emission direction of the projection light of the projection unit 20), wherein in response to detection of the surrounding object around the emission direction, the processor determines that the lighting action is not valid (para[0007]-para[0010]; para[0027]; para[0029]; para[0035]; para[0037]; para[0039]; para[0046]-para[0056]; “control unit 31 measures a distance from PJ mobile phone 11 to an object based on a detection output of infrared sensor 22, and determines whether or not the distance is not less than the threshold value of the distance indicating that PJ mobile phone 11 is being carried in an unused state (step 9)”; “infrared sensor 22 constitutes the usage state detecting unit” to determine whether the output of the light source is actually desired (valid), or not desired (not valid) (see steps 7-9, in Figs. 4-5), based on detection of the surrounding object around the emission direction since “Infrared sensor 22 is disposed on an identical plane on which projecting unit 20 is disposed”; accordingly, “If the distance is within the threshold value (YES in  step 9)”, it is determined that the lighting action is not valid and “control unit 31 causes optical modulation unit 33 to stop the projection of the picture from projecting unit 34 (step 10)” (see also step 21 in Fig. 5 where light source output is reduced)).

Regarding claim 11, Nakamura discloses all the claim limitations as applied above (see claim [[10]] 1). In addition, Nakamura discloses wherein the illuminance sensor is arranged so as to be directed in an emission direction of the projection light (para[0027]; see in Fig. 2B that “Infrared sensor 22 is disposed on an identical plane on which projecting unit 20 is disposed”, and thus, directed in an emission direction of the projection light of the projection unit 20).

Regarding claim 12, Nakamura discloses all the claim limitations as applied above (see claim [[10]] 1). In addition, Nakamura discloses the processor acquires an illuminance measurement of the illuminance sensor before start of the lighting action (para[0051]-para[0058]; since the method in Fig. 5 “has an effect that, since projection is stopped without completely extinguishing the light source, a delay can be suppressed when projection is restarted”, this reduction in output of projection light source (step 21 in Fig. 5) (the stopping without completely extinguishing the light source) occurs after an illuminance is measured by infrared sensor 22 (step 8), and before  projection is restarted after step 21, the restarting occurring at step 1 afterwards, and accordingly, this infrared sensor 22 measurement (step 8) occurs before starting the  lighting action corresponding to the restart (step 7 after restarting at step 1), based on the broadest reasonable interpretation of the claimed limitations) and after emission of the projection light (para[0051]-para[0058]; see in Fig. 5, measurements of infrared sensor 22 (step 8) occur after starting projection/emission (step 7) every time a projection signal is received in step 1, based on the broadest reasonable interpretation of the claimed limitations) and determines whether the lighting action is valid based on the state concerning a magnitude of illuminance change (para[0007]-para[0010]; para[0027]; para[0029]; para[0035]; para[0037]; para[0039]; para[0046]; para[0049]-para[0056]; see in Fig. 2B “Infrared sensor 22 is disposed on an identical plane on which projecting unit 20 is disposed, to measure a distance from PJ mobile phone 11 to an object by emitting an infrared ray, receiving the infrared ray reflected[/changed] by the object”, measured in terms of change in measured time from emission to reception; “control unit 31 measures a distance from PJ mobile phone 11 to an object based on a detection output of infrared sensor 22, and determines whether or not the distance is not less than the threshold value of the distance indicating that PJ mobile phone 11 is being carried in an unused state (step 9)”; “infrared sensor 22 constitutes the usage state detecting unit” to determine whether the output of the light source is actually desired (valid), or not desired (not valid) (see steps 7-9, in Figs. 4-5), based on positional relation between PJ mobile phone 11 and a surrounding object, determined based on the detection output of the infrared sensor 22 which measures illuminance changes due to the surrounding object in terms of change in measured time from emission to reception of the infrared ray; the output of the light source is controlled accordingly).

Regarding claim 13, Nakamura discloses all the claim limitations as applied above (see claim 11). In addition, Nakamura discloses the processor acquires an illuminance measurement of the illuminance sensor before start of the lighting action (para[0051]-para[0058]; since the method in Fig. 5 “has an effect that, since projection is stopped without completely extinguishing the light source, a delay can be suppressed when projection is restarted”, this reduction in output of projection light source (step 21 in Fig. 5) (the stopping without completely extinguishing the light source) occurs after an illuminance is measured by infrared sensor 22 (step 8), and before  projection is restarted after step 21, the restarting occurring at step 1 afterwards, and accordingly, this infrared sensor 22 measurement (step 8) occurs before starting the  lighting action corresponding to the restart (step 7 after restarting at step 1), based on the broadest reasonable interpretation of the claimed limitations) and after emission of the projection light (para[0051]-para[0058]; see in Fig. 5, measurements of infrared sensor 22 (step 8) occur after starting projection/emission (step 7) every time a projection signal is received in step 1, based on the broadest reasonable interpretation of the claimed limitations) and determines whether the lighting action is valid based on the state concerning a magnitude of illuminance change (para[0007]-para[0010]; para[0027]; para[0029]; para[0035]; para[0037]; para[0039]; para[0046]; para[0049]-para[0056]; see in Fig. 2B “Infrared sensor 22 is disposed on an identical plane on which projecting unit 20 is disposed, to measure a distance from PJ mobile phone 11 to an object by emitting an infrared ray, receiving the infrared ray reflected[/changed] by the object”, measured in terms of change in measured time from emission to reception; “control unit 31 measures a distance from PJ mobile phone 11 to an object based on a detection output of infrared sensor 22, and determines whether or not the distance is not less than the threshold value of the distance indicating that PJ mobile phone 11 is being carried in an unused state (step 9)”; “infrared sensor 22 constitutes the usage state detecting unit” to determine whether the output of the light source is actually desired (valid), or not desired (not valid) (see steps 7-9, in Figs. 4-5), based on positional relation between PJ mobile phone 11 and a surrounding object, determined based on the detection output of the infrared sensor 22 which measures illuminance changes due to the surrounding object in terms of change in measured time from emission to reception of the infrared ray; the output of the light source is controlled accordingly).

Regarding claim 15, it is analogous to claim 1, except it is a  light emission control method for a projecting apparatus claim (see methods in Fig. 4-5, with regard to the projecting apparatuses in Figs. 1-3 and 6), and therefore it is rejected for the same reasons as claim 1 above.

Regarding claim 16, it is analogous to claim 1, except it is non-transitory computer-readable storage medium claim (see in Figs. 2A-3, e.g., control unit 31 in PJ mobile phone 11 stores instructions for controlling the PJ mobile phone 11 (projecting apparatus)); para[0035]; para[0038]-para[0039]), and therefore it is rejected for the same reasons as claim 1 above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2009/0244490), in view of Yamamoto (US 2008/0239246).

Regarding claim 14, Nakamura discloses all the claim limitations as applied above (see claim 1). However, Nakamura does not appear to expressly disclose an indicator that performs notification, wherein in response to a determination that the lighting action is not valid, the processor causes the indicator to perform the notification according to the determination.
Yamamoto discloses an indicator that performs notification, wherein in response to a determination that a lighting action is not valid, the indicator performs the notification according to the determination (para[0025]; see in Fig. 1, “projector 1 includes a key/indicator unit 37…, and included in this key/indicator  unit 37 are keys and indicators such as… a lamp switch key which turns on a lamp of the light source unit,” and “a lamp indicator which indicates whether the lamp is illuminated or not”, this lamp indicator clearly notifies whether the action of turning on the lamp of the light source unit is valid or not).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nakamura’s invention, with the teachings in Yamamoto’s invention, to have an indicator that performs notification, wherein in response to a determination that the lighting action is not valid, the processor causes the indicator to perform the notification according to the determination, for the advantage of presenting a visual indication to a user regarding less power is being consumed by a lamp of a light source unit (para[0025]; para[0037]; para[0039]).

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2009/0244490), in view of Sprague et al. (US 2007/0282564).

Regarding claim 17, Nakamura discloses all the claim limitations as applied above (see claim 1). In addition, Nakamura discloses the processor acquires an illuminance measurement of the illuminance sensor before start of the lighting action (para[0051]-para[0058]; since the method in Fig. 5 “has an effect that, since projection is stopped without completely extinguishing the light source, a delay can be suppressed when projection is restarted”, this reduction in output of projection light source (step 21 in Fig. 5) (the stopping without completely extinguishing the light source) occurs after an illuminance is measured by infrared sensor 22 (step 8), and before projection is restarted after step 21, the restarting occurring at step 1 afterwards, and accordingly, this infrared sensor 22 measurement (step 8) occurs before starting the  lighting action corresponding to the restart (step 7 after restarting at step 1), based on the broadest reasonable interpretation of the claimed limitations) and determines whether the lighting action is valid based on the measurement (para[0007]-para[0010]; para[0027]; para[0029]; para[0035]; para[0037]; para[0039]; para[0046]-para[0047]; para[0049]-para[0058]; see in Fig. 2B “Infrared sensor 22 is disposed on an identical plane on which projecting unit 20 is disposed, to measure a distance from PJ mobile phone 11 to an object by emitting an infrared ray, receiving the infrared ray reflected by the object”, measured in terms of change in measured time from emission to reception; “control unit 31 measures a distance from PJ mobile phone 11 to an object based on a detection output of infrared sensor 22, and determines whether or not the distance is not less than the threshold value of the distance indicating that PJ mobile phone 11 is being carried in an unused state (step 9)”; “infrared sensor 22 constitutes the usage state detecting unit” to determine whether the output of the light source is actually desired (valid), or not desired (not valid) (see steps 7-9, in Figs. 4-5), based on positional relation between PJ mobile phone 11 and a surrounding object, determined based on the detection output of the infrared sensor 22 which measures illuminance due to the surrounding object in terms of change in measured time from emission to reception of the infrared ray; the output of the light source is controlled accordingly).
However, Nakamura does not appear to expressly disclose the measurement is based on a magnitude of illuminance of ambient light.
Sprague discloses measuring a magnitude of illuminance of ambient light by a projecting apparatus (para[0019]-para[0021]; para[0026]-para[0030]; para[0032]; para[0035]-para[0036]; para[0045]-para[0046]; para[0052]; para[0059]; see Figs. 1-2 and 5; “Mobile projection apparatus 100 includes projector 104 and processor 102”; “Projector 104 projects an image 106”; “Processor 102 has information relating to the spatial position, orientation, and/or motion of apparatus 100, and is referred to as being "spatially aware"”; “The term "spatially aware" describes access to any information relating to spatial characteristics of the apparatus”; “For example,… a spatially aware processor within an apparatus may have access to information relating to the position, motion, and/or orientation of the apparatus”; “Projector 104 may change the projected image in response to information received from processor 102”; “processor 102 becomes spatially aware via data provided by one or more of position sensor 206, motion sensor 208, and orientation sensor 210”; “ input devices 220 may include any number and type of input devices”, “Examples include, but are not limited to:… image or light sensors such as Charge Coupled Device (CCD) cameras, and light sensitive diodes”; “system 200 may modify the image displayed based on one or more of the other input devices 220” and “ the image may be changed in response to these input devices as well as in response to spatial information”; “Image capture components 507 may include any number of charged couple devices (CCD) or a CMOS digital cameras or photo-detectors”; “Note that such image capture components may also supply spatial information to the device”; “For example, photo-detectors can help locate the position or orientation of the device with respect to a particular pattern, and/or a particular wavelength of light”; “This detected light may be visible or invisible (ultraviolet or infrared) light put out by the projector 104, or it may be ambient light, or from some other light source integral to the device”; based on this, either visible or invisible light put out by the projection apparatus, ambient light, etc., is detected and used to obtain spatial information of the projection apparatus in order to control a projected image and light used to build such an image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nakamura’s invention, with the teachings in Sprague’s invention, to have the measurement is based on a magnitude of illuminance of ambient light, and as a consequence, have the processor determines whether the lighting action is valid based on a magnitude of an illuminance of ambient light, for the advantage of an alternative that helps locate position or orientation of the apparatus, and thus, for determining spatial information by combining multiple types of input data to make the apparatus spatially aware, in order to create a combined image response which provides for rich user interaction with the apparatus (para[0019]; para[0021]; para[0036]; para[0052]).

Regarding claim 18, Nakamura  and Sprague disclose all the claim limitations as applied above (see claim 17). In addition, in the combination, Nakamura discloses the processor determines that the lighting action is not valid in response to assessment that the illuminance measurement of the illuminance sensor before the start of the lighting action is equal to or less than a first threshold (para[0007]-para[0010]; para[0027]; para[0029]; para[0035]; para[0037]; para[0039]; para[0046]-para[0047]; para[0049]-para[0058]; see in Fig. 2B “Infrared sensor 22 is disposed on an identical plane on which projecting unit 20 is disposed, to measure a distance from PJ mobile phone 11 to an object by emitting an infrared ray, receiving the infrared ray reflected by the object”; “control unit 31 measures a distance from PJ mobile phone 11 to an object based on a detection output of infrared sensor 22, and determines whether or not the distance is not less than the threshold value of the distance indicating that PJ mobile phone 11 is being carried in an unused state (step 9)”; “If the distance is not less than the threshold value in step 9 (NO in step 9), control unit 31 returns the process to step 8 again”; “If the distance is within the threshold value (YES in step 9), control unit 31 causes optical modulation unit 33 to stop the projection of the picture from projecting unit 34 (step 10)”; “infrared sensor 22 constitutes the usage state detecting unit” to determine whether the output of the light source is actually desired (valid), or not desired (not valid) (see steps 7-9, in Figs. 4-5), based on positional relation between PJ mobile phone 11 and a surrounding object, determined based on the detection output of the infrared sensor 22 due to the surrounding object; based on the above, in the case of the result of the infrared sensor (ambient light illumination sensor in the combination) being less than the threshold value, the output of the light source is not desired (not valid), as claimed; the output of the light source is controlled accordingly).

Response to Arguments

Applicant's arguments filed on 8/22/2022 have been fully considered but they are not persuasive.

Regarding claim 1 (and similar claims 15 and 16), the Applicant argues on pages 8-9 of the Remarks that “Nakamura… does not disclose or suggest a processor that assesses the state concerning an illuminance based on a measurement of the illuminance sensor and determines that the lighting action is not valid in response to assessment that the state does not satisfy a requirement, as specified in amended claim 1”, allegedly because “Nakamura clearly teaches that the infrared sensor 22 is for measuring a distance from the mobile phone 11 to an object, and thus is not for measuring illuminance around the mobile phone 11”. The Examiner respectfully disagrees. As shown in the above rejection, Nakamura discloses an illuminance sensor (see infrared sensor 22 in Figs. 2B-3); and the processor assesses the state concerning an illuminance based on a measurement of the illuminance sensor and determines that the lighting action is not valid in response to assessment that the state does not satisfy a requirement (para[0007]-para[0010]; para[0027]; para[0029]; para[0035]; para[0037]; para[0039]; para[0046]-para[0056]; see in Fig. 2B “Infrared sensor 22 is disposed on an identical plane on which projecting unit 20 is disposed, to measure a distance from PJ mobile phone 11 to an object by emitting an infrared ray, receiving the infrared ray reflected by the object”; “control unit 31 measures a distance from PJ mobile phone 11 to an object based on a detection output of infrared sensor 22, and determines whether or not the distance is not less than the threshold value of the distance indicating that PJ mobile phone 11 is being carried in an unused state (step 9)”; “infrared sensor 22 constitutes the usage state detecting unit” to determine whether the output of the light source is actually desired (valid), or not desired (not valid) (see steps 7-9, in Figs. 4-5), based on positional relation between PJ mobile phone 11 and a surrounding object, determined based on a detection output of infrared sensor 22; accordingly, “If the distance is within the threshold value (YES in  step 9)”, it is determined that the lighting action is not valid and “control unit 31 causes optical modulation unit 33 to stop the projection of the picture from projecting unit 34 (step 10)” (see also step 21 in Fig. 5 where light source output is reduced)). It is noted that the Applicant is not claiming features of the illumination sensor in a way that specifically and particularly distinguish from the prior art of record of Nakamura, and since the infrared sensor in Nakamura senses infrared illumination, the broadly claimed illumination sensor reads on the infrared sensor of Nakamura.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623